DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Arguments on remarks filed on 05/17/2021 regarding rejection of claim 11 and 16 under 35 USC § 112 (f)/112 (b) (AIA ) or 35 USC § 112 second paragraph (pre-AIA ) is found to be persuasive. Therefore, the rejection is withdrawn.

Allowable Subject Matter
Claims 2, 5-7, 11, 14-16, 20, 23-25, 29 and 32-34 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a narrowband time-division duplex (TDD) frame structure for narrowband communications.
The closest prior of records fails to teach the allowable features of claims 2, 5-7, 11, 14-16, 20, 23-25, 29 and 32-34.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 2, 7, 11, 16, 20, 25, 29 and 34, the claimed receiving the narrowband physical downlink channel associated with the downlink grant over a plurality of subframes from subframe p to subframe q, the plurality of subframes including uplink subframes, downlink subframes, and special subframes;
receiving an uplink grant associated with a narrowband physical uplink channel; and
transmitting the narrowband physical uplink channel associated with the uplink grant using one or more uplink subframes located at least one of before subframe p-a or after subframe q+b, wherein a and b are positive integers, and a group of subframes located between subframe p-a and subframe q+b are not allocated for the narrowband physical uplink channel” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 06/18/2021